Title: William Hill Sargeant to the American Commissioners, 18 July 1778: résumé
From: Sargeant, William Hill
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, July 18, 1778: I lately arrived in a fast-sailing vessel from Virginia. The owners could not arm her there and gave me power to do so here; I therefore ask a commission for that purpose. During most of the war I served the state in a small trading ship. When she was condemned I took command of the Dispatch, a brigantine with eight four-pounders and a crew of twenty-five owned by St. George Tucker of Williamsburg. Mr. Delap will stand security for me. I should have visited you by now, to pay my respects and learn whether you had stores for the ship, if I had not had such trouble in keeping order among an American crew in this port. I shall be ready to sail in a week or so, and will await your orders.>
